IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-20197
                         Conference Calendar



STEVE ALVARADO,

                                          Plaintiff-Appellant,

versus

M. CAROL HEALY,

                                          Defendant-Appellee.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. H-98-CV-1659
                         --------------------
                           February 13, 2001

Before SMITH, BARKSDALE and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Steve Alvarado, Texas inmate # 570362, appeals the district

court’s denial of his motion for reconsideration of its dismissal

of his civil rights complaint as time-barred.    When, as in the

instant case, the face of a in forma pauperis complaint clearly

shows that the claims asserted are barred by the applicable

statute of limitations, dismissal under 28 U.S.C. § 1915 is

proper.    Gonzales v. Wyatt, 157 F.3d 1016, 1019-20 (5th Cir.

1998).    Thus, the district court did not abuse its discretion

when it denied Alvarado relief under Fed. R. Civ. P. 60(b) from

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-20197
                               -2-

the dismissal of his suit as time-barred.     See Travelers Ins. Co.

v. Liljeberg Enter., Inc., 38 F.3d 1404, 1408 (5th Cir. 1994).

     The judgment of the district court is AFFIRMED.    Alvarado’s

appeal is without arguable merit and, thus, frivolous.    See

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).    Because

the appeal is frivolous, it is DISMISSED.   5th Cir. R. 42.2.

This dismissal of a frivolous appeal following the district

court's dismissal of the lawsuit for failure to state a claim

brings Alvarado under the purview of 28 U.S.C. § 1915(g).       See

Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).     If one

other district court action or appeal filed by Alvarado is

dismissed as frivolous, malicious, or for failure to state a

claim, he will be barred from bringing a civil action or appeal

as a prisoner proceeding in forma pauperis unless he is under

imminent danger of serious physical injury.    See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; SANCTIONS WARNING ISSUED.